DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 21-40 are pending and under consideration for patentability; claims 1-20 were cancelled by Applicant via a Preliminary Amendment dated 08 April 2019.

Information Disclosure Statement
The Information Disclosure Statements submitted on 15 April 2019 and 02 October 2019 have been acknowledged and considered by the Examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description
Figure 2B: 208 
Figure 3A: 312 
Figure 4A: 418
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 objected to because of the following informalities.
Claim 7 contains a minor typographical error. 
Claim 7, line 1: Applicant is advised to change “the system of claim 221” to “the system of claim 21”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 22, 25-28, 32, 33, and 36 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ackermann et al. (US 2012/0130398 A1).
Regarding claim 21, Ackermann describes system comprising a microstimulator 120 configured to be implanted into nasal tissue of a nasal cavity of a patient ([0152]), the microstimulator including at least one electrode 113 for delivering an electrical stimulus to nasal tissue to thereby increase tear production in the patient ([0104]), and an implantation device 220 comprising an elongate shaft 228 having a distal end 226 configured to releasably couple to the microstimulator ([0148] - [0149]).
Regarding claim 22, Ackermann further describes wherein the electrical stimulus is pulsed ([0078], [0157]). 
Regarding claim 25, Ackermann further describes wherein the electrical stimulus has a waveform with a varying pulse width ([0012]). 
Regarding claim 26, Ackermann further describes wherein the electrical stimulus has a waveform with a varying frequency ([0012]). 
Regarding claim 27, Ackermann further describes wherein the electrical stimulus has a waveform with a varying amplitude ([0012]).
Regarding claim 28, Ackermann further describes wherein the microstimulator includes a dissipation circuit configured to receive an output signal from a controller and, based on the received output signal, deliver an electrical current to nasal tissue ([0078], [0157]).

Regarding claim 33, Ackermann further describes wherein the retractable cover includes a distal end having a sharp edge for making an incision in nasal tissue (figures 12A-12B; [0149], the insertion device 220 may be a needle; see also [0012]).
Regarding claim 36, Ackermann further describes wherein the implantation device includes a tension system for releasably coupling the microstimulator to a distal end of the implantation tool, the tension system comprising a tensioning element that, when under tension, secures the microstimulator against the distal end of the implantation device ([0149]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann in view of Goodman et al. (US 2013/0304154 A1).
Regarding claim 23, Ackermann discloses the system of claim 21 but does not explicitly disclose wherein the electrical stimulus comprises a biphasic symmetric pulse waveform.  Goodman also discloses a method of tear production in a patient ([0003] - [0004]), including electrical stimulation that comprises a biphasic symmetric pulsed waveform ([0043]).  As Goodman is also directed at tear production and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a biphasic symmetric pulsed waveform similar to that described by Goodman into the system disclosed by Ackermann, as doing so advantageously allows for proper and safe stimulation of the target region, as described by Goodman ([0038], [0043]).
Regarding claim 24, Goodman further suggests wherein the frequency of the biphasic pulse waveform is between 20 Hz and 80 Hz ([0043] discloses a frequency between 1 Hz and 1000 Hz; as the claimed range lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists; please see MPEP 2144.05).

Claims 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann in view of Ackermann et al. (US 2013/0006326 A1, referred to herein as “Ackermann-2013).  
Regarding claim 29, Ackermann discloses the system of claim 21, including wherein the microstimulator includes one or more fixation elements ([0142] - [0143]).  Although Ackermann also describes wherein “microstimulator may have one or more coatings which may be adhesive and bioabsorbable” ([0005]), Ackermann does not explicitly disclose wherein the fixation elements promote tissue ingrowth.  In a related publication, Ackermann-2013 also describes a microstimulator configured to be implanted into nasal tissue and promote tear production ([0010]), including wherein the microstimulator includes one or more fixation elements that promote tissue ingrowth ([0110]).  As Ackermann-2013 is also directed at microstimulators which promote tear production and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate fixation elements which promote tissue ingrowth, as described by Ackermann-2013, when using the fixation elements within the system described by Ackermann, as doing so advantageously allows the resulting system to better remain in place after being implanted, as described by Ackermann-2013 ([0110]). 
Regarding claim 34, Ackermann-2013 further describes wherein the distal end of the retractable cover is curved and wraps at least partially around the distal end of the microstimulator when the retractable cover is in the extended position (figure 40C shows insertion device 4010 with a curved distal end; figure 41C shows the microstimulator 4012 implanted after the delivery tools are removed; [0196] - [0197]). 

Claims 30, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann in view of Dinger et al. (US 2002/0013594 A1).
Regarding claim 30, Ackermann discloses the system of claim 21, but Ackermann does not explicitly disclose wherein the distal end of the implantation device includes a friction holder including one or more friction elements configured to contact at least a portion of the microstimulator and frictionally resist movement of the microstimulator relative to the implantation device.  Dinger also describes a system for making cuts in nasal passages ([0023]), including wherein a distal end of an implantation device includes a friction holder including one or more friction elements configured to contact at least a portion of an implantable element and frictionally resist movement of the implantable element relative to the implantation device ([0050]).  As Dinger is also directed towards accessing nasal tissues and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a friction holder similar to that described by Dinger when using the implantation device as described by Ackermann to implant the microstimulator, as doing so advantageously ensures that the microstimulator remains attached to the insertion tool until it has been placed into the proper position for implantation.  
Regarding claim 31, Ackermann further describes wherein the implantation device includes a pusher slidably disposed within a lumen of the elongate shaft and movable between a proximal position and a distal position, the pusher configured to release the microstimulator from the friction holder when in the distal position ([0149]). 
.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ackermann in view of Ackermann-2013, further in view of Clauson et al. (US 2014/0213958 A1). 
Regarding claim 35, Ackermann in view of Ackermann-2013 suggests the system of claim 34, but neither Ackermann nor Ackermann-2013 explicitly disclose wherein the retractable cover is flexible thereby allowing the curved distal end of the retractable cover to straighten when the retractable cover is retracted to expose at least a part of the microstimulator.  However, Clauson also describes implantable stimulators for .  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ackermann in view of Simon et al (US 2014/0214120 A1).
Regarding claim 37, Ackermann discloses the system of claim 21, including determining an implantation site along the nasal cavity ([0021]), but Ackermann does not explicitly disclose an electrical probe comprising an electrode coupled to an endoscope, the electrode configured to electrically stimulate nasal tissue for determining an implantation site along the nasal cavity.  Simon also describes a system for stimulating nasal tissue ([0017]), including an electrical probe comprising an electrode coupled to an endoscope (figure 6A; [0047]), the electrode configured to electrically stimulate nasal tissue ([0046] - [0047]) for determining an implantation site along the nasal cavity ([0052]).  As Simon is also directed at nasal stimulation and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate an endoscopic stimulation . 

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann in view of Simon and Dinger.  
Regarding claim 39, Ackermann discloses a system comprising a microstimulator 120 configured to be implanted into nasal tissue of a nasal cavity of a patient ([0152]), the microstimulator including at least one electrode 113 for delivering an electrical stimulus to nasal tissue to thereby increase tear production in the patient ([0104]), and an implantation device 220 comprising an elongate shaft 228 having a distal end 226 configured to releasably couple to the microstimulator ([0148] - [0149]).  Ackermann does not explicitly disclose an electrical probe comprising an electrode coupled to an endoscope, the electrode configured to electrically stimulate nasal tissue for determining an implantation site along the nasal cavity, and a dissection tool configured to form the implantation site in the nasal cavity for implanting the microstimulator, the dissection tool comprising a blade positioned at a distal end of a dissection shaft and a suction opening extending through a portion of the blade.  Regarding the electrical probe, Simon also describes a system for stimulating nasal tissue ([0017]), including an electrical probe comprising an electrode coupled to an endoscope (figure 6A; [0047]), the electrode configured to electrically stimulate nasal tissue ([0046] - [0047]) for determining an implantation site along the nasal cavity ([0052]).  As Simon is also directed at nasal stimulation and is in a similar field of endeavor, it would have been 
Regarding claim 40, Ackermann further describes wherein the microstimulator includes a dissipation circuit configured to receive an output signal from a controller and, based on the received output signal, deliver an electrical current to nasal tissue ([0078], [0157]).


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792